Citation Nr: 0915673	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 
1998.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In correspondence received in November 
2003, the Veteran submitted a July 2002 document from the SSA 
indicating a fully favorable Notice of Decision.  A physical 
capacities evaluation attached to this document suggests that 
the fully favorable SSA decision was granted, at least in 
part, due to the fibromyalgia for which the Veteran now seeks 
service connection.  Such SSA records are directly relevant 
to the claim on appeal, and the RO should obtain them.  

Additionally, the Board notes that the record reflects 
current diagnoses of fibromyalgia, in-service treatment for 
complaints related to multiple joints, and an impression of 
fibromyalgia contained within a treatment record dated March 
29, 1996.  Consequently, the Board finds that the Veteran 
should also be provided with an appropriate examination to 
determine whether it is at least as likely as not that she 
has fibromyalgia that is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the Veteran 
SSA disability or SSI benefits.  Copies of 
all related SSA decisions should also be 
obtained.

2.  After the above-noted action has been 
taken, but regardless whether any 
additional documents and/or records are 
received, the Veteran should be afforded 
an appropriate examination for the purpose 
of determining the nature and etiology of 
any fibromyalgia.  The Veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
are to be accomplished.

Following the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran has fibromyalgia and, if 
so, whether her fibromyalgia is related to 
active service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the Veteran's 
claim for service connection.  If the 
claim remains denied, the RO should 
provide the Veteran with a supplemental 
statement of the case.  She should be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



